—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (Burke, J.), dated May 17, 1999, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendants failed to establish their entitlement to judgment as a matter of law (see, Burgos v Aqueduct Realty Corp., 92 NY2d 544; Gibbs v Diamond, 256 AD2d 266). Joy, J. P., Altman, Goldstein and H. Miller, JJ., concur.